Citation Nr: 1801765	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a skin disability, claimed as basal cell carcinoma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from May 1955 to September 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction of the claims file is with the RO in Oakland, California. 

With respect to the Veteran's claim, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claim was adjudicated by the RO as a claim for basal cell carcinoma, the Board has recharacterized the issue into a claim for a skin disability.  See Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further evidentiary development is required prior to review of the issue on appeal.

The Veteran underwent a VA skin examination in May 2015. The VA examiner provided a negative etiological opinion. In his rationale, the VA examiner correctly noted that the Veteran had not been treated for basal cell carcinoma in service.  However, he incorrectly failed to consider that the Veteran had been treated for a localized lesion on the inner canthus of his left eye in December 1955.  The Board notes that Veteran reported at the time of his December 1955 treatment that his mother had experienced something similar which was later diagnosed as skin cancer.  The VA examiner additionally failed to consider the Veteran's reports of sunburns in service when providing this opinion.  The Board accords little probative weight to the May 2015 examiner's opinion. 

The Veteran alleges that he suffered from daily sunburns in service to the point that the skin on his face and neck constantly peeled and was scaly.  See August 2015 Statement.  Moreover, in a July 2015 statement, the Veteran's wife noted that she was married to the Veteran while he was on active duty and she witnessed his face and neck being sunburned every day while he was on base.  She reported that his face and neck would constantly peel and had a scaly texture due to the lack of protection provided by his regulation hat and haircut.  The Veteran and his wife are competent to report that the Veteran was sunburned during service.  Current treatment records reflect basal cell carcinoma of the face and neck.  

Based on the foregoing, the Board finds that the Veteran should be afforded an additional VA opinion that addresses the medical matter raised by this issue.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to an examiner for an addendum opinion regarding the Veteran's skin disability. The examiner is requested to review the claims folder, to include this remand. 

Following review of the claims file the examiner should provide an opinion on the following: 

Whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any skin disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service, to include sunburns in service. 

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



